Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7,9-12,14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda 6294642 in view of Rupaner 6428199.
	Shimoda exemplifies (table 1) polymerization of polycarbonate in five stages. The first stage is an agitation tank. The second stage is a prepolymerization tank A (ie applicant’s “tank” of claim 5). The third stage is a prepolymerization tank “B” (ie applicant’s second reactor of claim 10). The third and fourth stages are horizontal polymerization tanks which correspond to applicant’s final polymerization of the oligomer into polycarbonate.
	Shimoda’s prepolymerization tank A operates at 2300C and 100torr (ie 133mbar).
Shimoda does not disclose the details of the prepolymeriztion tanks.
	Rupaner (abstract; fig) shows a reactor having a stirring blade (6). The reactor is cyclindrical (col 7 line 47). The inlets (3) are at the bottom of the reactor. This configuration is said to enable easy cleaning.
	It would have been obvious to utilize a reactor configuration taught by Rupaner for the expected benefits.

	In regards to applicant’s dependent claims:
The intrinsic viscosity of the oligomer leaving tank A is 0.06dL/g. This corresponds to a molecular weight of ~1700g/mol according to the well known equation ŋ = 0.000123M0.83  (see paragraph 221 of Hitomi 2013/0030112). Based on applicant’s disclosure (paragraph 37) relating molecular weight and viscosity in Pa.s, applicant’s viscosity appears to be met. 
	Because some polymerization (ie oligomerization) occurs in tank A, the viscosity must be higher than the starting ingredients BPA and diphenylcarbonate.
	Given the proposed combination of references provides the ingredients at the bottom of the tank reactor, applicant’s residence time limitation must be met as this is the sole reason for the improvement according to applicant.
	Tetramethylammonium hydroxide (col 12 line 5) is included as a catalyst.
Shimoda’s prepolymerization tank B operates at 2700C and 20torr (ie 27mbar).
The intrinsic viscosity of the oligomer leaving tank B is 0.18dL/g. This corresponds to a molecular weight of ~6500g/mol according to the well known equation ŋ = 0.000123M0.83  (see paragraph 221 of Hitomi 2013/0030112).
	The starting ingredients are bisphenol A and diphenylcarbonate (col 12 line 1-3).
	The residence time in prepolymerization tank B is 1 hour.
	An INTERPROP stirrer (col 3 line 38) is suggested. This is considered a “hydrofoil” (see the Handbook of Industrial Mixing).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Shimoda 6294642 in view of Rupaner 6428199 in further view of JP07292002.
Shimoda and Rupaner apply as explained above. Neither directly state that the stirring blade have openings.
	Rupaner does depict a flat blade impeller (fig 1) without openings. Rupaner (col 3 line 47; col 10 line 6) also refers the reader to JP07292002 for suitable double blade stirrers. JP07292002 (fig 1,4) depicts stirring blades with openings.
	It would have been obvious to employ a flat stirring blade having openings as the stirrer in the reactor. Such stirring blades are common in continuously stirred tank reactors.

Claim 15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Rupaner requires the stirrer enter the reactor from below instead of from above as in claim 15.
	Rupaner (col 5 line 59) suggests heating coils, but not the support system of claim 18.

Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. 
Applicant argues that Rupaner’s reactor is for high pressure reactions only instead of the low pressure polycarbonate melt polymerization of the claims.
This is not convincing. Simply because Rupaner’s reactor design can withstand high pressures does not mean his reactor is limited to operating at high pressures. Rupaner’s reactor design is over engineered to accommodate multiple types of reactions – ie high pressure, low pressure etc). Rupaner’s well sealed reactor would not fail when harboring a low pressure reaction. Secondly, the essence of Rupaner’s design is to allow quick/easy opening and cleaning by having all the intake piping, discharge line, stirring shaft at the floor of the reactor. This permits easy opening of the lid. This advantage holds regardless of the pressure requirements of the reaction.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        7/13/22